       Case 4:21-cv-00290-BLW Document 1 Filed 07/12/21 Page 1 of 4




Don Gamble (ID# 8732)
GORDON LAW FIRM, INC.
3423 Merlin Dr.
Idaho Falls, ID 83404
Telephone: (208) 552-0467
Facsimile: (866) 886-3419
Email: don@brentgordonlaw.com

Attorney for Plaintiff


                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO



 DONALD WEIKERT                                     Case No. 4:21-cv-290

       Plaintiff,                                   COMPLAINT

 vs.

 UNITED STATES,

       Defendant.


        Plaintiff, by and through his undersigned counsel of record, hereby alleges and

complains as follows:

        1.      Plaintiff, Donald Weikert (“Plaintiff”), is a resident of Idaho.

        2.      Defendant, United States (hereinafter “US”), at all relevant times operated,

managed, or maintained, or had a duty to own, operate, manage, or maintain both

individually and by and/or through its agents, servants, and/or employees, a post office in

Blackfoot, Idaho.


COMPLAINT - 1
         Case 4:21-cv-00290-BLW Document 1 Filed 07/12/21 Page 2 of 4




          3.    This Court has jurisdiction over the claims and parties to this action by

virtue of 28 U.S.C. § 1346 in that the Plaintiff seeks money damages for an injury caused

by the negligent or wrongful act or omission of the US.

          4.    The amount in controversy in this cause of action is TWO HUNDRED

THOUSAND DOLLARS ($200,000.00) which is sufficient for this Court to exercise

jurisdiction.

          5.    Venue is proper by virtue of 28 USC § 1402(b) because the Federal

District of Idaho is located within the State of Idaho, and the events omissions giving rise

to Plaintiff’s claims occurred exclusively within the State of Idaho. Venue is also proper

pursuant to Local Rule 3.1 as Bingham County, Idaho, which is located within the

Eastern Division of this district, was the location of the events giving rise to Plaintiff’s

claims.

          6.    Plaintiffs have fully complied with the provisions of 28 U.S.C. §2675 of

the Federal Tort Claims Act.



                               GENERAL ALLEGATIONS

          7.    Defendant, Louis DeJoy is Postmaster General of the U.S.P.S. (“USPS”),

lease or own property on 165 W. Pacific St. Blackfoot, ID 83221.

          8.    There are steps leading up into the US Post Office in Blackfoot Idaho.

          9.    Over the years the cement steps have deteriorated and were starting to fall

apart.

COMPLAINT - 2
      Case 4:21-cv-00290-BLW Document 1 Filed 07/12/21 Page 3 of 4




       10.     The property owned or leased by US is open to the public.

       11.     On or about 7/25/2019, Donald Weikert went to the US Post Office in

Blackfoot Idaho in order to use the services provided there.

       12.     Donald Weikert was injured when he slipped and fell due to the poor

condition of the cement steps leading up and into the property leased by US.

                                      NEGLIGENCE

       13.     Plaintiff realleges and incorporates Paragraphs 1 through 12 above as

though fully set forth herein.

       14.     Defendant, US, owed a duty to Plaintiff to warn him of the dangerous

condition caused by the deteriorating stairs, maintain their property in a manner safe for

public use, inspect their property for dangerous conditions, and repair, replace, fix, or

otherwise remedy the dangerous condition on their property.

       15.     Defendant, US, breached the duties they owed to Plaintiff by failing to

warn him of the dangerous condition caused by the ice, failing to maintain their property

in a manner safe for public use, failing to inspect their property for dangerous conditions,

and failing to repair, replace, fix, or otherwise remedy the dangerous condition on their

property.

       16.     Defendant’s breach of duties directly and proximately caused Donald

Weikert to slip and fall, sustain significant bodily injuries.

       17.     Defendant’s negligence directly and proximately caused Donald Weikert

to suffer special and general damages, which include, but are not limited to, out-of-pocket

COMPLAINT - 3
        Case 4:21-cv-00290-BLW Document 1 Filed 07/12/21 Page 4 of 4




expenses, medical expenses, loss of employment opportunities, cost of obtaining

substitute domestic services, pain, suffering, inconvenience, mental anguish, disability or

disfigurement, emotional distress, and loss of enjoyment of life.

        18.      US is also vicariously liable for the acts and conduct of their agents under

the doctrine of respondeat superior.

        WHEREFORE, Plaintiff prays judgment against the Defendants as follows:

   1.         For general and special damages in an amount of TWO HUNDRED

              THOUSAND DOLLARS ($200,000.00).

   2.         For such other and further relief as the Court deems just and proper.


        DATED July 12, 2021.


                                                       /s/ Don Gamble
                                                        Don Gamble




COMPLAINT - 4
